Citation Nr: 0843581	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  01-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.   Whether new and material evidence has been received to 
reopen a service connection claim for residuals of hepatitis 
A.

2.   Entitlement to service connection for prostate 
carcinoma.



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.  His military occupational specialty was a 
Wheel Vehicle Repairman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and February 2004 rating 
decisions of the San Juan Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In November 2002, the Board issued a decision denying the 
veteran's request to reopen his previously denied claim of 
service connection for hepatitis A, and he subsequently 
appealed to the United States Court of Appeals of Veterans 
Claims (hereinafter "Court").  In October 2003, the Court 
vacated the Board's November 2002 decision and remanded that 
decision for reconsideration consistent with the Joint Motion 
for Remand.  In November 2004, the Board remanded the case 
for further development.  

In February 2004, the RO denied the veteran's service 
connection claim for residuals of prostate carcinoma.  The 
veteran subsequently perfected an appeal as to such issue and 
it is ripe for appellate review.  

The veteran was represented by a private attorney, S. K., 
however, according to a February 2008 statement, such 
attorney withdrew his representation.  The veteran has not 
appointed another representative, therefore the Board 
concludes that the veteran wishes to represent himself in 
this matter.


FINDINGS OF FACT

1.  An August 1968 rating decision denied the veteran's 
service connection claim for hepatitis on the basis that 
there were no evidence of current hepatitis or chronic 
residuals thereof; the veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

2.  The veteran petitioned to reopen his service connection 
claim for hepatitis A prior to August 29, 2001.

3.  Evidence received since the August 1968 decision does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's service connection claim for hepatitis A.

4.  The preponderance of the evidence is against a finding 
that the veteran had "service in the Republic of Vietnam" or 
that he had actual in-service exposure to Agent Orange.  
Service personnel records fail to show that the veteran had 
any military service, permanent or temporary, in Vietnam.    

5.  There is no evidence of prostate carcinoma in service, or 
within one year post-service, and there is no competent 
medical evidence linking the veteran's of prostate carcinoma 
with his period of service, to include claimed exposure to 
herbicide agents.


CONCLUSIONS OF LAW

1.  The August 1968 rating decision that denied service 
connection for hepatitis A is final.  38 U.S.C. § 4005 
(1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  Evidence received since the August 1968 rating decision 
that denied service connection for hepatitis A is not new and 
material, and the veteran's service connection claim for such 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

3.  Prostate carcinoma was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, where the veteran files a claim to reopen a 
previously denied service connection issue, the veteran must 
be supplied with notice of the evidence and information 
necessary to reopen the claim for service connection, the 
evidence and information necessary to establish entitlement 
to the underlying claim, and a description of the exact 
reasons for the previous denial of the claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran's new and material claim was originally received 
prior to the enactment of the VCAA.  Therefore, it was not 
possible to provide proper notification before the initial 
rating determination.  With regard to the service connection 
claim for prostate carcinoma, the RO issued VCAA notice in 
February 2007.  

Although complete VCAA notice was not sent before the initial 
AOJ decisions on appeal, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  

After the RO denied the new and material claim in April 2000, 
it was readjudicated the case by way of an August 2001 
statement of the case, and supplemental statements of the 
case dated in November 2001, April 2006, January 2008, and 
August 2008. 

After the RO denied the service connection claim for prostate 
carcinoma in February 2004, such claim was readjudicated in a 
February 2004 statement of the case, and supplemental 
statements of the case dated in January 2008, and August 
2008.  The veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claims.  
Thus, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, service personnel records, and VA medical 
evidence.  The appellant was provided an opportunity to set 
forth his contentions pertinent to his hepatitis A claim 
during a RO hearing conducted in October 2001, and was 
medically evaluated in conjunction with such claim in April 
2006.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  In fact, according to a "SSOC Notice 
Response" form, received in September 2008, the veteran 
indicated that he had no other information or evidence to 
submit, and asked that his case be returned to the Board for 
further appellate consideration as soon as possible.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
II.  Application to Reopen Service Connection Claim for 
Hepatitis A

The veteran seeks to reopen a previously denied service 
connection claim for hepatitis A.  

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In an August 1968 rating decision, the RO denied service 
connection for hepatitis and the veteran was notified of this 
decision in the same month.  The veteran did not file a 
timely appeal, and thus the August 1968 decision became 
final.  38 U.S.C. § 4005 (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1968); currently 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

As noted, while the Board denied the claim in November 2002, 
the Court vacated such decision.  

Since the August 1968 rating decision is the last final 
decision, the veteran's request to reopen the service 
connection claim for hepatitis A may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Since the veteran sought to reopen his previously denied 
service connection claim for hepatitis A prior to August 
2001, the amended regulation does not apply.

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Since the August 1968 rating decision is final, the veteran's 
current service connection claim for hepatitis A may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
see Barnett v. Brown, 8 Vet. App. 1 (1995).

When the veteran's claim of entitlement to service connection 
for hepatitis was denied in August 1968, the evidence of 
record consisted of service treatment records, and VA medical 
evidence.  The service treatment records show that the 
veteran was hospitalized from November 24, 1967, to December 
1, 1967, for mild infectious hepatitis, which completely 
resolved.  The impression reflected on a VA gastrointestinal 
examination report dated in May 1968 is a history of mild 
infectious hepatitis, with no residuals.  The RO denied the 
veteran's claim because there was no current evidence of 
hepatitis or chronic residuals thereof.


On review, the Board finds that new and material evidence has 
not been received since the August 1968 rating decision to 
reopen the service connection claim for hepatitis A.  
Evidence received since the August 1968 rating decision 
includes additional VA medical evidence, service personnel 
records, a hearing transcript, and the veteran's contentions.  
The newly received VA medical evidence includes an April 2006 
examination report.  According to such report, the examiner 
noted the veteran's in-service hospitalization for infections 
hepatitis; a 1998 hepatic panel showing positive antibodies 
to hepatitis A; normal blood test results for transaminases 
in 2000, 2003, 2004, and 2005; and a 2006 abdominal computed 
tomography (CT) scan report showing mild enlargement of the 
liver.  The examiner noted that the veteran had one 
incapacitating episode of hepatitis during service, and has 
had no subsequent treatment; diagnosis was status-post 
hepatitis A.  The examiner noted that while the veteran's in-
service hepatitis is "possibly" due to hepatitis A, 
"hepatitis A causes complete cure with no liver function 
damage as a residual."  The remaining VA medical evidence 
does not show that the veteran currently has hepatitis A 
which is related to service.  

Further, while the veteran, himself, relates any current 
hepatitis A to his in-service episode of infectious 
hepatitis, the Board notes that his opinions as to medical 
matters, no matter how sincere, are without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Thus, although the veteran asserts that he currently has 
hepatitis A which is related to service, lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, the evidence received since the last final decision 
does not show that the veteran currently has hepatitis A 
which is related to service.  The newly received evidence 
does not bear directly and substantially upon the specific 
matter under consideration.  It is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2002).  Accordingly, the 
veteran's claim of entitlement to service connection for 
hepatitis A is not reopened.
III.  Service Connection Claim for Residuals of Prostate 
Carcinoma

The veteran also asserts that he developed prostate cancer as 
a result of Agent Orange exposure during his period of 
military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a malignant tumor became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).
In this case, the veteran's DD-214 shows that he had foreign 
service in Thailand only, and that he was awarded a National 
Defense Service Medal and a Marksman medal.  The veteran 
asserts that while serving in Thailand, he had a temporary 
duty assignment in Vietnam from January 16, 1967, to January 
19, 1967.  

Despite the veteran's assertions, the RO, after extensive 
efforts, has been unable to confirm that the veteran ever had 
Vietnam service.  In this regard, in 2003, the RO requested 
from the National Personnel Records Center (NPRC) the 
veteran's dates of Vietnam service.  In response, the NPRC 
indicated that there is no evidence in the veteran's file to 
substantiate any service in the Republic of Vietnam.  
Thereafter, pursuant to the Board's October 2006 remand, the 
RO, in November 2007, again asked if the veteran had any 
Vietnam service, noting the veteran's assertion that he had 
been on temporary duty assignment with the 14th Transporation 
Battalion in Vietnam in January 1967.  In the following 
month, the NPRC reiterated that it was unable to verify any 
Vietnam service for the veteran.  In February 2007, the RO 
sent VCAA notice to the veteran informing him of the negative 
replies from the NPRC; the veteran did not respond.  In 
November 2007, the RO sent an electronic request through the 
Personnel Information Exchange System (PIES) to the NPRC, and 
NPRC again indicated in the following month that it was 
unable to verify any Vietnam service.  

Based on the numerous negative replies by the NPRC, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran served in Vietnam or that his 
service in Thailand involved temporary duty in Vietnam.  
Consequently, the veteran is not presumed to have been 
exposed to herbicides.  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

On review, the Board finds that service connection for 
prostate carcinoma is also not warranted on a direct basis.  
The veteran's service treatment records, to include a 
December 1967 separation examination report, are negative for 
complaints, treatment, or diagnoses of prostate carcinoma.  
There is also no objective evidence of a malignant tumor 
within the first post-service year.  Rather, the medical 
evidence of record shows that the veteran underwent a radical 
prostatectomy in June 2001, more than three decades post-
service.  There is also no objective evidence linking the 
veteran's prostate carcinoma to service.

While the veteran believes that his prostate cancer was 
incurred in service, to include any exposure to Agent Orange 
therein, he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Espiritu, supra.   

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim for 
prostate carcinoma.  As noted, the evidence does not confirm 
that the veteran had Vietnam service and there were no 
findings of carcinoma in service or for many years after 
service.  Thus, while there is a current diagnosis of 
prostate carcinoma, there is no true indication that it is 
associated with service, to include exposure to herbicides.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  In view of 
the absence of pathology in service, and the first suggestion 
of pertinent disability many years after active duty, 
relating current prostate carcinoma to service, to include 
herbicide exposure, would be speculative.  The Board notes 
that service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A(a)(2).

In sum, the Board concludes that there is no basis to 
establish a link between the veteran's prostate carcinoma and 
military service, to include claimed Agent Orange exposure 
therein.  The preponderance of the evidence is against the 
veteran's claim for service connection for prostate 
carcinoma, and the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).
ORDER

New and material evidence has not been received to reopen a 
service connection claim for hepatitis A; the claim to reopen 
is denied.

Entitlement to service connection for prostate carcinoma, to 
include as secondary to in-service exposure to herbicides, is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


